Citation Nr: 0004770	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-41 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident, claimed to have 
resulted from treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an November 1991 rating 
decision, in which the RO denied the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident, claimed to have resulted from 
treatment at a VA medical facility.  The veteran filed an NOD 
in February 1992, and the RO issued an SOC in September 1995.  
The veteran also filed a substantive appeal in September 
1995.  A supplemental statement of the case (SSOC) was issued 
in October 1997.  The veteran's appeal subsequently came 
before the Board, which, in an April 1998 decision, remanded 
the claim to the RO for additional development.  An SSOC was 
issued by the RO in December 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a cerebrovascular accident is not 
plausible under the law, as the record contains no 
competent medical evidence that any claimed additional 
disability resulted from VA hospitalization, or VA medical 
or surgical treatment.


CONCLUSION OF LAW

The claim for benefits for residuals of a cerebrovascular 
accident, under the provisions of 38 U.S.C.A. § 1151, is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he filed 
a claim for benefits under 38 U.S.C.A. § 351 (subsequently 
redesignated as section 1151) in August 1990 for a 
cardiovascular accident, claimed to have resulted from VA 
treatment.  Thereafter, the RO secured medical records from 
the VA Medical Center (VAMC) in Pittsburgh, dated from 
January 1990 to November 1996.  

Those records reflect the veteran being hospitalized from 
January 8, 1990, through January 19, 1990, after complaining 
of chest pain and tightness.  A discharge summary noted that 
the veteran had a history of myocardial infarction in 1984, 
and superior calcarine infarct leading to a right peripheral 
field deficit in 1986.  His medications included Coumadin.  
As part of his hospital course, Coumadin was withheld to 
allow his prothrombin time (PT) and partial thromboplastin 
time (PTT) to decrease.  He underwent cardiac 
catheterization, and was thereafter reestablished on his 
usual schedule of Coumadin.  In addition, doctors at the VAMC 
in Pittsburgh contacted the veteran's private physician, and 
it was reported that the veteran's anticoagulation treatment 
had been the undertaken due to an arrhythmia about the time 
of the prior myocardial infarction, in addition to some 
episodes of TIA's (transient ischemic attacks) around the 
time of a cerebrovascular accident in 1986.  Discharge 
diagnoses included myocardial infarction, status post 
inferior wall myocardial infarction, and status post superior 
calcarine infarct.  

A record of February 23, 1990, indicates that the veteran 
presented with gastrointestinal complaints.  It was noted 
that he had been on Coumadin since a prior cerebrovascular 
accident, and the record noted that he was subsequently 
diagnosed with prostatitis.  The veteran was to be treated 
with Bactrim, but only on the condition that Coumadin was 
discontinued.  A record of March 23, 1990, indicated that the 
veteran had no evidence of significant arrhythmia, congestive 
heart failure or angina, and was to continue on his current 
regimen, and that he was status-post cerebrovascular accident 
and stable off Coumadin, and was to continue with aspirin.  

The veteran was again hospitalized from July 9, 1990, to July 
24, 1990, after a history over the course of several days of 
confusion, followed by an episode of apparent choking, 
followed by an inability to express himself or rise from a 
chair.  He had profound expressive aphasia and a component of 
receptive aphasia.  The veteran was noted as previously being 
anti-coagulated with Coumadin, which had been discontinued in 
February 1990 after which he had been placed on one aspirin a 
day.  A CT (computed tomography) scan revealed a hypodense 
area in the left parietal cortex consistent with an 
infarction.  The hospital course included starting the 
veteran on Coumadin at 10 mg per day, then tapered to 2.5 mg 
a day.  An echocardiogram was noted to reveal no mural 
thrombus, valvular lesion, or other source of cardiac emboli.  
A 24-hour Holter monitor revealed no evidence of atrial 
fibrillation.  Discharge diagnoses included left parietal 
infarct, history of superior calcarine infarct, and history 
of myocardial infarction.  He had no residual motor deficits 
at discharge, but had a mild residual expressive aphasia.  
Follow-up treatment was to include a visit to the 
anticoagulation clinic on August 1, 1990.  

Records dated in August 1990 reflect that the veteran was 
advised of the risks and benefits of Coumadin, but he refused 
to discontinue the drug.  A January 1991 VAMC Pittsburgh 
treatment record noted that the veteran was still taking 
Coumadin.  

In a November 1991 rating decision, the RO denied the 
veteran's claim to benefits under 38 U.S.C.A. § 351.  In 
December 1991, the RO received a letter from the veteran 
addressed to "Mike".  The veteran reported that, in 
February 1990, he had been admitted to the VAMC Pittsburgh 
for what he presumed was a prostate infection.  The VA 
physician had reportedly told the veteran to stop taking 
Coumadin and start taking ordinary aspirin, because it was 
better for him and not as dangerous.  The veteran indicated 
that, thereafter, in July 1990, he suffered from a stroke.  
He was taken to the VAMC in Pittsburgh, where a VA physician 
reportedly took him off aspirin and started him back on 
Coumadin.  The veteran's wife was then reportedly told that 
the veteran's blood had become too thick as a result of the 
medication, which inevitably caused his stroke because the 
blood could not get through the carotid artery.  

In September 1995, the veteran submitted to the RO a VA Form 
9 (Appeal to the Board of Veterans' Appeals).  In particular, 
the veteran reported that he had been a patient of Shyh Min 
Su, M.D., a cardiologist at Shadyside Hospital.  The veteran 
noted that Dr. Su had reportedly told him that he needed to 
take Coumadin or he would have a stroke.  Additionally, the 
veteran noted that his VA physician never contacted Dr. Su 
about the Coumadin, and instead just took it upon himself to 
prescribe aspirin.  Furthermore, the veteran submitted a copy 
of an article entitled "The Truth About Aspirin and Other 
Medical Breakthroughs."  It was not apparent where the 
article came from or who was its author.  In the article, the 
side effects from taking aspirin were discussed, and it was 
reported that aspirin could actually increase the incidence 
of both heart attack and stroke in about 40 percent of the 
people who were taking it.  

Following the Board's remand decision in April 1998, the RO 
received VAMC Pittsburgh medical records, dated from February 
1999 to May 1999.  These records noted the veteran's 
treatment with Warfarin therapy (Coumadin), and treatment for 
chronic obstructive pulmonary disease (COPD), chronic heart 
failure (CHF), hypertension, diabetes type II, and a kidney 
stone.  In particular, a February 1999 treatment record noted 
that the veteran was taking Coumadin for a cerebrovascular 
accident, coronary artery disease, and atrial fibrillation.  

In September 1998, the RO received medical records from Dr. 
Su, dated from August 1984 to September 1989.  These records 
noted the veteran's treatment for his heart, including an 
angiogram report, echocardiogram study, and vascular study.  
A CT scan of the veteran's brain revealed a small old 
ischemic infarction in the left occipital lobe.  No other 
abnormalities were seen.  

In August 1999, the RO received Monongahela Valley Hospital 
medical records, dated in April 1999.  In particular, a 
discharge summary noted diagnoses of hyperventilation 
syndrome, prerenal azotemia, non-insulin dependent diabetes 
mellitus, atelectasis, atrial fibrillation, and status post 
coronary artery bypass graft.  

In addition, as part of the Board's April 1998 remand order, 
the RO was instructed to schedule the veteran for a VA 
examination and to obtain a medical opinion with respect to 
whether the discontinuance of Coumadin caused his 
cerebrovascular accident.  The RO attempted to comply with 
the Board's order, but the veteran was unable to make the 
scheduled examinations due to failing health.  In September 
1999, the veteran's service representative contacted the RO 
by letter and informed them that the veteran was in a 
personal care home.  It was requested that the veteran's 
examination be conducted at that facility.  Subsequently, the 
veteran submitted a statement through his service 
representative, dated in December 1999, requesting that his 
appeal be decided on the evidence of record.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits for 
residuals of a cardiovascular accident was filed in August 
1990.  The claim was initially filed under section 351, and 
that statute was subsequently redesignated as section 1151.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim has been adjudicated by the 
RO, and is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 extant before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions, 
supra, and under the interim rule issued by the Secretary on 
March 16, 1995, and adopted as a final regulation on May 23, 
1996.  Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has reported that he suffered a cerebrovascular 
accident in July 1990 due to improper treatment at the VAMC 
Pittsburgh.  In particular, the veteran has contended that a 
VA doctor discontinued his taking of the drug Coumadin, and 
replaced it with aspirin.  He has claimed that his wife was 
told by a VA physician that, because he had been discontinued 
from Coumadin, his blood had become too thick, which resulted 
in a clogged carotid artery, and thus caused his stroke.  The 
veteran has also asserted that Dr. Su, who treated the 
veteran at Shadyside Hospital up until December 1989, 
reportedly told him that he needed to stay on Coumadin or 
risk having a stroke.

For the reasons below, upon consideration of the veteran's 
contentions and review of the evidence of record, the Board 
finds that the veteran has not submitted a well-grounded 
claim for benefits under 38 U.S.C.A. § 1151, for residuals of 
a cardiovascular accident.  

In reaching this conclusion, we note that there is a lack of 
competent medical evidence of record relating the veteran's 
cerebrovascular accident in July 1990 to the discontinuance 
of his Coumadin in February 1990.  The Board has examined the 
medical records from both the VAMC in Pittsburgh and Dr. Su.  
In particular, as noted above, the veteran's treating 
physician at the Pittsburgh VAMC reportedly contacted Dr. Su, 
and was told that the veteran's anti-coagulation therapy was 
the result of the veteran's heart arrhythmia about the time 
of his myocardial infarction in 1984, and due to some TIA's 
around the time of his cerebrovascular accident in 1986.  
There is no report from Dr. Su, or any other physician, that 
the veteran was required to remain on anticoagulation therapy 
or risk having a cerebrovascular accident.  

While the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of causation; in other words, any claimed 
additional disability must be shown, by medical evidence, to 
have resulted from, and not merely to have been coincidental 
with, the VA hospitalization or medical or surgical 
treatment.  The medical evidence of record does not reflect 
that the veteran's cerebrovascular accident in July 1990 was 
the result of his discontinuance from Coumadin.  Thus, under 
the law, the veteran must provide medical-nexus evidence to 
well ground his claim, and he has not done so.  

We are cognizant of the veteran's general contentions that he 
and his wife were told by doctors that his cerebrovascular 
accident was the result of his being taken off Coumadin.  As 
noted above, there is no medical evidence supporting this 
contention.  Moreover, the Court has held that, "what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  Neither the veteran nor his 
wife has identified, by name, any physician who might have 
made the statements to which reference has been made above.  
Furthermore, the veteran has not alluded to any other 
pertinent medical evidence that would help substantiate his 
claim.  

Therefore, the only evidence supporting the veteran's 
assertion that he sustained additional disability as a result 
of VA hospitalization or medical or surgical treatment 
consists of his own statements to that effect.  However, he 
is not shown to possess the technical competence to establish 
such a relationship.  As discussed above, a claim based upon 
an assertion as to cause-and-effect relating to a particular 
disability requires competent medical evidence in order to be 
well grounded.  The Court has reiterated this requirement 
many times.  See, e.g., Voerth v. West, 13 Vet. App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Moreover, as sympathetic as we might be toward the veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he incurred additional disability as a result of VA 
hospitalization, or medical or surgical treatment.  

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991), and, 
therefore, the claim must be denied. 

Finally, the Board is cognizant that the veteran's 
representative, in his Written Brief Presentation, dated 
January 2000, requested that an independent medical expert 
(IME) opinion be acquired with respect to any relationship 
between the veteran's cerebrovascular accident and the 
discontinuance of his Coumadin while he was being treated at 
the VAMC Pittsburgh.  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet.App. 260, 269 (1994); see also Winsett v. West, 
11 Vet.App. 420, 426 (1998).  The law authorizes procurement 
of an advisory medical opinion from one or more medical 
experts who are not VA employees, when warranted by the 
medical complexity or controversy involved in a pending 
claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 
20.901.  We believe that the need for referral to an IME is 
not shown in the present matter.  Although there are 
obviously medical issues presented in this case, the 
veteran's claim is not well grounded and, therefore, the 
evidence of record cannot be said to present a question of 
medical complexity or controversy warranting the procurement 
of an IME opinion.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151, for 
residuals of a cerebrovascular accident, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

